Citation Nr: 0108922	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  99-17 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for service connection for rheumatic 
heart disease.  


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from August 1952 to June 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The case returns to the Board following a remand to the RO in 
November 2000.  


FINDINGS OF FACT

1.  The RO denied service connection for rheumatic heart 
disease in a May 1990 rating decision.  The Board confirmed 
that decision in a November 1990 decision on appeal.  The 
Court of Veterans Appeals affirmed the Board decision in a 
November 1991 Order.  

2.  Evidence received since the November 1990 Board decision 
either is duplicative of evidence previously considered, does 
not bear directly and substantially on the veteran's claim, 
is cumulative or redundant of previously considered evidence, 
or is not so significant that it must be considered with all 
the evidence of record in order to fairly decide the merits 
of the veteran's claim.


CONCLUSIONS OF LAW

1.  The November 1990 Board decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (2000).

2.  No new and material evidence has been received to reopen 
the veteran's claim for service connection for rheumatic 
heart disease.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO has adequately notified the 
veteran of the requirements for reopening his service 
connection claim through its rating decisions and 
supplemental statements of the case.  

With respect to the duty to assist, the new law specifies 
that VA is not required to reopen a previously disallowed 
claim except when there is new and material evidence.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(f)).  Because the Board finds that there is 
no new and material evidence to reopen, as discussed below, 
the new law does not require any further action by VA.  
Finally, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The veteran originally submitted a claim for service 
connection for rheumatic heart disease in May 1990.  In a May 
1990 rating decision, the RO denied his claim.  The veteran 
appealed that decision to the Board.   In a November 1990 
decision, the Board confirmed the denial of service 
connection for rheumatic heart disease.  Finally, the Court 
of Veterans Appeals (known as the United States Court of 
Appeals for Veterans Claims as of March 1, 1999) (Court) 
affirmed the Board decision in a November 1991 Order.  The 
veteran did not appeal the Court's determination.  Therefore, 
the Board's November 1990 decision, which subsumes the prior 
RO decision, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 (2000).  See 
38 U.S.C.A. § 7252(b) (West 1991) (the Court's review is 
limited to the record before the Board); 38 U.S.C.A. § 7291 
(West 1991 & Supp. 2000) (a Court decision becomes final if a 
notice of appeal is not filed within the specified time).  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).      

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").

The Board notes that, in its December 2000 supplemental 
statement of the case, the RO stated that the veteran's 
August 2000 VA medical records might be considered new and 
material evidence and therefore considered the claim based on 
all the evidence of record.  However, the RO did not 
specifically determine whether there was new and material 
evidence to reopen.  The Board emphasizes that it 
jurisdiction to consider previously adjudicated claims only 
if new and material evidence has been presented.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As a 
jurisdictional matter, the question of whether new and 
material evidence had been submitted may be raised at any 
time during proceedings by any party or the tribunal, and 
must be adjudicated before addressing the merits. Id.  
Therefore, despite the RO's apparent reopening of the claim, 
the Board must first determine whether there is new and 
material evidence to do so before it may proceed to address 
the claim on its merits.        

The evidence of record at the time of the November 1990 Board 
decision includes the veteran's service medical records, 
copies of his birth certificates, medical records from M. B. 
Padnick, M.D., dated in January 1983, and various written 
statements from the veteran.  The Board found that rheumatic 
heart disease was neither incurred nor aggravated disease 
during service, stating that the veteran did not report a 
history of rheumatic fever at his entrance to service, that 
no evidence of rheumatic fever was found during the entrance 
examination, and that rheumatic heart disease was not 
manifest until many years after service.  

Evidence received since the November 1990 Board decision 
consists of VA outpatient and hospitalization records, the 
report of the March 1991 VA examination, medical records from 
Gila Regional Medical Center, medical records from Dr. 
Padnick dated from 1983 to 1989, the report of the July 1999 
VA dermatology examination, copies of birth certificates, 
copies of medical articles, a December 1997 statement from 
the veteran's aunt, various written statements from the 
veteran, and a transcript of testimony from the veteran and 
his spouse during an October 1999 personal hearing.    

Initially, the Board notes that copies of birth certificates 
and the January 1983 heart catheterization report from Dr. 
Padnick are duplicates of evidence considered at the time of 
the November 1990 Board decision.  In addition, the report of 
the July 1999 VA dermatology examination, which does not 
address the heart disorder at issue on appeal, does not bear 
directly and substantially on the issue on appeal.  
Therefore, this evidence is not new and material.  

Other medical records from Dr. Padnick document the initial 
diagnosis of the veteran's rheumatic heart disease in March 
1981 and the mitral valve replacement in January 1983.  
Subsequent records reflect related care through January 1989.  
VA outpatient records dated from January 1990 to January 1991 
and from June 1994 to December 1995, as well as VA 
hospitalization records dated in August 2000 and October 
2000, generally reflect treatment for cardiac disability 
associated with the veteran's rheumatic heart disease and 
replaced mitral valve.  Medical records from Gila Regional 
Medical Center dated from 1995 to 1999 similarly document 
treatment for related cardiac disability.  Finally, the 
report of the March 1991 VA examination confirms that the 
veteran has rheumatic heart disease with mitral valve 
replacement.  

Upon close review, the Board finds that all of this medical 
evidence merely serves to confirm that the veteran has 
cardiac disability from rheumatic heart disease.  In that 
respect, the medical evidence is essentially cumulative of 
evidence considered for the November 1990 Board decision.  
Moreover, because the evidence reflects treatment many years 
after the veteran's period of service without any reference 
to that service, it is not particularly significant to the 
veteran's claim.  Therefore, the medical evidence received 
since the November 1990 Board decision is not new and 
material.     

In addition to medical treatment or examination records, the 
veteran submitted copies of medical articles about rheumatic 
fever and rheumatic heart disease.  These articles generally 
discuss the symptoms and treatment of rheumatic fever, as 
well as strep throat and whooping cough.  Some of the 
articles address the etiology and manifestations of rheumatic 
heart disease.  These articles were not of record at the time 
of the November 1990 Board decision and are therefore new.  
However, inasmuch as they provide only general information 
about the subject diseases, without particular reference to 
the veteran's situation, the articles are not so significant 
that they warrant reopening the veteran's claim.   

In his written statements, the veteran continues to assert 
that he had rheumatic fever as a child, that the murmur noted 
at his entrance to service was related to the rheumatic 
fever, and that he did not receive proper care while in 
service.  He also discusses sick call visits during service, 
which he believes were associated with rheumatic fever.  The 
Board finds that these statements are cumulative of the 
veteran's statements of record at the time of the November 
1990 Board decision, as well as the sick call entries shown 
in the veteran's service medical records.   

In her December 1997 statement, the veteran's aunt related 
that the veteran had, and was treated for, rheumatic fever in 
1948.  Although this particular statement is new, it is 
merely another lay statement asserting that the veteran had 
rheumatic fever as a child.  Therefore, the statement is 
cumulative of evidence previously of record.   

The Board observes that during the October 1999 personal 
hearing, the veteran read into the record written statements 
that are associated with the claims folder and discussed 
above.  In addition, the testimony from the veteran's spouse 
simply restates information already of record from the 
veteran and the statement from the veteran's aunt, which is 
deemed to be cumulative of evidence previously of record.   

In summary, the Board finds that the evidence received since 
the November 1990 Board decision either is duplicative of 
evidence previously considered, does not bear directly and 
substantially on the veteran's claim, is cumulative or 
redundant of previously considered evidence, or is not so 
significant that it must be considered with all the evidence 
of record in order to fairly decide the merits of the 
veteran's claim.  Therefore, none of the evidence is new and 
material within the meaning of 38 C.F.R. § 3.156(a).  
Accordingly, the claim is not reopened.  38 U.S.C.A. § 5108.  


ORDER

As no new and material evidence has been received to reopen 
the veteran's claim for service connection for rheumatic 
heart disease, the claim is not reopened.  The appeal is 
denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 



